            Case 1:18-cv-09478-JSR Document 25 Filed 12/13/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTIIERN DISTRICT OF NEW YORK
 -----------------------------------------------------------x

DURACELL U.S. OPERATIONS,INC., a
Delaware Corporation,

                                  Plaintiff,                     Civil Action No. 18-cv-09478
                                                                (JSR)
                -against-

SANSAR GLOBAL (S)PTE. LTD., a Singapore
private limited company, and SANSAR     ~                        RULE 7.1 STATEMENT
GLOBAL TRADING LLC, a New York limited
liability company,

                                  Defendants.




        Pursuant to Rule 7.1 ofthe Federal Rules of Civil Procedure, the undersigned attorney of

record for defendants Sansar Global(S)Pte. Ltd. and Sansar Global Trading LLC, certifies that

Sansar Global(S)Pte. Ltd. and Sansar Global Trading LLC have no parent corporation and that

there is no publicly held corporation that owns 10% or more oftheir stock.

Dated: New York, New Yorlc
       December 13, 2018

                                                   COWAN,LIEBOWITZ & LAYMAN,P.C.
                                                       f            ~ ~          r

                                                   B y~   oS_             ,~ ~
                                                                    ~ -~ 1 r 1,-     ~---_.
                                                          J. CHRISTOPHER JENSEN


                                                   Attorney for the Defendants
                                                   1 14 W 47tt'St.
                                                   New York, NY 10036-6799
                                                  (212) 790-9200
                                                  jcj(cr~,cll.com
